Motion to dismiss appeal by defendants Lipscomb and Greyhound granted and appeal dismissed, without costs, upon the ground that the order of the Appellate Division insofar as it denied appellants summary judgment does not finally determine the action within the meaning of the Constitution and no appeal lies as of right from the order insofar as it unanimously granted summary judgment to the Hendrick defendants.
Motion to dismiss plaintiffs cross appeal granted and cross appeal dismissed, with costs and $20 costs of motion, upon the ground that the dissent at the Appellate Division is not in favor of plaintiff.